Citation Nr: 0726752	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-37 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a bulging disc at L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina in which the RO granted 
service connection for residuals of a bulging disc at L5-S1 
and assigned a 10 percent disability evaluation effective 
August 21, 2004.  In the same rating decision, the RO denied 
service connection for bilateral hearing loss.  The veteran, 
who had active service from August 2000 to August 2004, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
For procedural purposes, the Board observes that the 
veteran's disability claim was filed prior to his separation 
from service. See March 2004 application for compensation.  
As such, the RO in Winston-Salem, North Carolina originally 
adjudicated his claim. See October 2004 rating decision.  
Subsequent to his discharge from service, the veteran 
apparently relocated to Missouri and his claims file was 
transferred to the RO in St. Louis, Missouri.  Thereafter, 
the RO in St. Louis, Missouri issued the October 2005 
Statement of the Case and an October 2005 rating decision 
that continued the denial of service connection for bilateral 
hearing loss and affirmed the assignment of a 10 percent 
disability rating for the veteran's residuals of a bulging 
disc at L5-S1.  The St. Louis, Missouri RO then certified the 
veteran's appeal to the Board of Veterans' Appeals. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a puretone auditory threshold 
of 40 decibels or greater in one of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz; nor does he have three 
puretone auditory thresholds for frequencies 500, 1000, 2000, 
3000, and 4000 Hertz above 26 decibels each.  In addition, 
the veteran's Maryland CNC Test speech recognition scores are 
greater than 94 percent.  

3.  The veteran's bilateral hearing loss is not considered a 
disability for the purposes of applying VA law. 

4.  The veteran's residuals of a bulging disc at L5-S1 are 
manifested by painful motion, stiffness, forward flexion 
equal to or greater than 70 degrees, a combined range of 
motion of (at worst) 145 degrees, and weak proximal right 
thigh muscles to include right leg paresthesias.  

5.  There is no evidence that the veteran experiences 
incapacitating episodes associated with his service-connected 
residuals of a bulging disc at L5-S1 or that he has been 
prescribed bed rest by a physician as a result of this 
condition.   

6.  The veteran has been separately service-connected for a 
neurological disorder that consists of right thigh muscle 
weakness with paresthesias secondary to his service-connected 
residuals of a bulging disc at L5-S1.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during service, and sensorineural hearing loss may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2006).

2.  The schedular criteria for a rating evaluation in excess 
of 10 percent for residuals of a bulging disc at L5-S1 have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 
4.46, 4.71, 4.71a, Diagnostic Code 5243 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claims of entitlement to 
service connection for bilateral hearing loss and an initial 
increased rating in excess of 10 percent for his service-
connected residuals of a bulging disc at L5-S1 (hereinafter 
referred to as a "back disorder" or as "residuals of a 
bulging disc"), VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the veteran's claims, a 
letter dated in March 2004 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The March 2004 
letter informed the veteran that additional information or 
evidence was needed to support his initial service connection 
claims; and asked the veteran to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)(Pelegrini II).  

The March 2004 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the veteran's claim of entitlement to 
service connection for bilateral hearing loss be granted.  
However, since the Board has concluded that the preponderance 
of the evidence is against the veteran's service connection 
claim for bilateral hearing loss, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot as to that claim; and no further 
notice is needed. See Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 13, 2006).   

As for the veteran's increased rating claim, the Board finds 
that even though the March 2004 letter did not include 
adequate notice of what was needed to establish a disability 
rating and an effective date for the veteran's service-
connected back disorder, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In this 
regard, the Board observes that the March 2004 VCAA notice 
was properly tailored to the application for the original 
request for service-connected benefits.  As stated above, the 
RO awarded service connection for residuals of a bulging disc 
in the October 2004 rating decision at issue and assigned a 
10 percent disability rating effective August 21, 2004 (the 
date of discharge from service).  Therefore, the March 2004 
letter served its purposes in regards to the veteran's back 
disorder claim in that it provided section 5103(a) notice to 
the veteran; and its application is no longer required 
because the original claim has been "substantiated." See 
Dingess v. Nicholson, supra.   

In the veteran's February 2005 notice of disagreement (NOD) 
to the October 2004 rating decision, he took issue with the 
assigned 10 percent disability rating and is presumed to be 
seeking the maximum benefit available under the law. Id; see 
also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued an October 2005 Statement of the Case (SOC) 
which contained, in pertinent part, the criteria for 
establishing a higher initial rating. See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b). See also Dingess, supra. 
As to the lack of VCAA notice regarding an effective date, 
the Board observes that the veteran was informed of the 
initial effective date for service connection in the October 
2004 rating decision, prior to appellate review. See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 16 Vet. App. 183 (2002).  Although the veteran 
submitted the February 2005 NOD to the October 2004 rating 
decision and has pursued this appeal, the Board observes he 
did not specifically reference any disagreement with the 
assigned effective date in his notice.  

The veteran's service medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The Board observes that the 
veteran was afforded two medical examinations prior to his 
discharge from service that are related to his back disorder 
and hearing loss claims. See March 20004 and April 2004 
examination reports.  While the veteran's representative 
noted in the Appellant's Brief that the March 2004 back 
disorder examination occurred over three-and-a-half years 
ago, the Board finds that this report remains both relevant 
and pertinent to the present appeal as there is no objective 
evidence contained in the claims file indicating that there 
has been a material change in the severity of the veteran's 
service-connected back disability since he was last examined. 
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate medical examination was 
conducted. VAOPGCPREC 11-95.  While the veteran has argued 
that he believes the current 10 percent evaluation for his 
service-connected back disorder is insufficient, he has not 
presented evidence contradicting the findings set forth in 
the March 2004 examination report nor has he asserted that 
his service-connected back disability has worsened in terms 
of severity. See February 2005 statement submitted with the 
veteran's NOD.  As such, the Board finds that the veteran's 
pre-discharge medical examinations appear thorough and 
adequate upon which to base a decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

B.  Service connection for bilateral hearing loss  

The veteran contends that he is entitled to service 
connection for bilateral hearing loss that began in service. 
March 2004 application for compensation; February 2005 
statement with NOD.  As will be discussed in more detail 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim; and as such, the appeal must 
be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a)(2006).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. § 1137; 38 C.F.R. § 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Veterans Appeals (hereinafter referred to as the "Court") 
has held that the absence of evidence of a hearing loss 
disability in service is not fatal to the veteran's claim. 
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The 
Court has also held that evidence of a current hearing loss 
disability and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection. See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

In this case, the veteran's pre-enlistment service 
examination reported no complaints, treatment or diagnoses of 
hearing loss or hearing problems. See October 1999 report of 
medical examination; October 1999 report of medical history.  
The veteran was administered an audiological examination at 
that time which revealed the following normal puretone 
threshold levels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
15
5
0
0

Upon the veteran's actual admission into service, he was 
afforded a reference audiogram. See August 2000 reference 
audiogram.  At the time, the veteran's puretone thresholds, 
in decibels, were reported as: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
-5
0
LEFT
20
10
10
-5
-5

Thereafter, prior to the veteran's discharge from service in 
April 2004, he was afforded another audiological evaluation 
which revealed the following puretone thresholds, in 
decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
10
5
5

At the time of his April 2004 audiological examination, the 
veteran's speech recognition scores performed with the 
Maryland CNC word list were found to be 100 percent for both 
ears. See April 2004 examination report, p. 1.  The April 
2004 audiologist reported that the veteran did not have any 
measurable hearing loss in either his right or left ear. Id.  
In addition, while the examiner stated that the veteran did 
experience significant noise exposure in service and that he 
had subjective difficulty in understanding speech, he 
specifically opined that the veteran did not have any 
measurable hearing loss according to VA standards. Id., pgs. 
1-2.  

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof 
of a present disability. Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits. See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  In the absence of competent 
medical evidence showing that the veteran presently has 
bilateral hearing loss, there is no basis for the granting of 
service connection under any theory.  

In making this decision, the Board observes that a comparison 
of the veteran's April 2004 audiological results with the 
results of his October 1999 and August 2000 audiological 
testing do reveal a slight worsening of the veteran's hearing 
during his period of service.  However, service connection 
cannot be granted in this case since none of the veteran's 
puretone decibel losses reported in his most recent audiogram 
for frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
higher than 40 decibels.  Alternatively, the veteran could be 
service-connected if the evidence showed that the auditory 
thresholds for at least three of the above-mentioned 
frequencies were 26 decibels or greater.  However, none of 
the veteran's decibel losses for either the right or left ear 
was above 26 decibels at the time he was tested in 
preparation for discharge.  In addition, the veteran's speech 
recognition scores for both his right and left ears are 100 
percent, which prohibits him from receiving compensation 
based upon a speech recognition score of less than 94 
percent. See 38 C.F.R. § 3.385.  Thus, the most recent 
audiological examination findings of record illustrate that 
the veteran does not have hearing loss as defined for VA 
purposes; and his appeal as to the issue must be denied.

C.  Increased rating for residuals of a bulging disc at L5-S1

The veteran has currently been assigned a 10 percent 
evaluation for residuals of a bulging disc at L5-S1 under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  At 
present, he contends that his disability is more disabling 
than currently evaluated and has appealed for an increased 
rating. See February 2005 NOD.  For the reasons discussed 
below, the veteran's appeal as to this issue must also be 
denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.

In terms of the rating criteria applicable to the present 
appeal, the Board observes that effective September 26, 2003, 
disabilities of the cervical and thoracic spine are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine. See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243.  These criteria provide that the General 
Rating Formula for Diseases and Injuries of the Spine are to 
be used for evaluating diseases and injuries of the spine 
under diagnostic codes 5235 to 5243, unless a disability 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Since the veteran submitted his claim of 
entitlement to service connection for a back disorder in 
March 2004, the September 2003 rating criteria is the 
criteria applicable to his claim.  

Although the veteran's service-connected disability has been 
rated under Diagnostic Code 5243, the code pertaining to 
Intervertebral Disc Syndrome (IVDS), the Board observes that 
there is conflicting evidence of record as to whether the 
veteran actually has a current diagnosis of IVDS.  May 2004 
service medical records appear to indicate that the veteran 
was diagnosed with IVDS at L5-S1; however, according to the 
veteran's March 2004 medical examination report, he was found 
not to have any signs of IVDS. See May 2004 Abbreviated 
Limited Duty Medical Board Report; March 2004 examination 
report, p. 3.  Rather, he was diagnosed as having a bulging 
disc at L5-S1 confirmed by an MRI done in November 2003. Id., 
p. 4.  Regardless, since VA's Training Letter 02-04 (October 
24, 2002) notes that intervertebral disc syndrome can 
sometimes be called a bulging disc, the Board proceeds with 
adjudicating the veteran's claim pursuant to this diagnostic 
code. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides the following ratings, in relevant part: a 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine of 30 degrees but 
no more than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, for 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.  Lastly, a 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees or if the evidence 
shows favorable ankylosis of the entire thoracolumbar spine. 
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

The Board observes that notes appended to the new rating 
formula for diseases and injuries of the spine specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Id., Note (2).  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation. Id.  
Ranges of motion are to be rounded to the nearest five 
degrees. Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments. 
Id., Note (6).  

In addition to the foregoing (and as mentioned above), IVDS 
can alternatively be evaluated based upon the total duration 
of incapacitating episodes over the past 12 months 
experienced by a veteran or by combining under § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS that requires bed rest prescribed by 
a physician and treatment by a physician.  The term "chronic 
orthopedic and neurologic manifestations" means "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so." Id., Note (1).  With regard to the first method 
of evaluation (total duration of incapacitating episodes over 
the past 12 months), the rating criteria provide that a 10 
percent evaluation is warranted if IVDS is manifested by 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A 20 percent evaluation is warranted if incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks.  A 40 percent rating is warranted if the 
total duration is at least four weeks but less than six 
weeks.  Lastly, a 60 percent rating is warranted if the total 
duration is at least six weeks. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

When all of the evidence of record is considered in this case 
under the September 2003 rating criteria, the Board finds 
that an increased evaluation in excess of 10 percent is not 
warranted for the veteran's back disability.  In terms of 
evaluating the veteran's claim under the General Rating 
Formula for Diseases and Injuries of the Spine, the Board 
observes that the veteran underwent range of motion testing 
during his March 2004 pre-discharge service examination.  
There are no other range of motion tests of record.  The 
veteran's March 2004 examination revealed that he had ranges 
of motion of 70 degrees of forward flexion, 30 degrees of 
extension, lateral flexion of 30 degrees and rotation of 30 
degrees. See March 2004 examination report, p. 3.  The 
veteran did report experiencing some increasing pain in terms 
of extension, rotation and flexion. Id.  In this regard, the 
examiner noted that the veteran experienced pain at 70 
degrees of forward flexion, 15 degrees of extension, lateral 
flexion of 15 degrees and rotation of 15 degrees. Id.   

Utilizing the above-referenced examination results, the Board 
finds that the preponderance of the evidence is against the 
assignment of an increased rating pursuant to the General 
Rating Formula since the veteran has normal forward flexion 
of, at worst, 70 degrees, and a combined range of motion of, 
at worst, 220 degrees.  Even when considering the veteran's 
painful motion and resolving all doubt in the veteran's 
favor, an increased rating is still not warranted since he 
has forward flexion with pain of 70 degrees, and a combined 
range of painful motion of, at worst, 145 degrees. Id.  In 
addition, the veteran has not been shown to have abnormal 
gait or contour of the lumbar spine, the alternative criteria 
for a 20 percent rating. Id., p. 2 (examination of the 
thoracolumbar spine found gait to be within normal limits, 
posture to be within normal limits and muscle spasm to be 
absent).   Nor is there anything in the record that indicates 
that the veteran has favorable ankylosis of the thoracolumbar 
spine, much less the entire thoracolumbar spine. Id., p. 3 
(examiner noted no ankylosis of the spine).  As a result, a 
rating of 40 percent is also not warranted under the General 
Rating Formula for Diseases and Injuries of the Spine. 

Moreover, the Board finds that a higher evaluation is also 
not in order on the basis of evaluating any associated 
objective neurologic abnormalities since the veteran has 
already been granted service connection for such 
abnormalities found during his March 2004 examination. Id.; 
See October 2005 rating decision.  Specifically, the Board 
observes that the veteran was recently granted service 
connection for right thigh muscle weakness with paresthesias 
and assigned a 10 percent evaluation secondary to his 
service-connected back disorder. October 2005 rating 
decision.  As no additional neurological abnormalities other 
than weakness of the proximal right thigh are noted in the 
record, additional separate ratings pursuant to Note (1) of 
the General Rating Formula for Diseases and Injuries of the 
Spine are not available.  

Under the alternative ratings provisions of Diagnostic Code 
5243 for IVDS, the evidence does not show that the veteran 
experiences incapacitating episodes; nor is there any 
indication that he has been prescribed bed rest.  In fact, 
the veteran has specifically denied experiencing 
incapacitation as a result of his back disorder; and has also 
reported that his back disorder has not resulted in any time 
lost from work. March 2004 examination report, p. 1.  
Accordingly, the Board finds that the preponderance of the 
evidence shows that the veteran does not experience 
incapacitating episodes associated with his back disorder and 
a higher rating under this alternative provision of 
Diagnostic Code 5243 is not warranted.  In addition, the 
Board finds that the veteran is not entitled to an increased 
rating by combining the separate evaluations he receives for 
his service-connected disabilities under the provisions of 38 
C.F.R. § 4.25, as a computation of the veteran's disabilities 
under this provision reveal that the veteran's combined 
service-connected disability rating remains the same. 

In addition, the Board has considered other possible 
diagnostic codes relating to spinal disabilities, 
particularly vertebral fracture and ankylosis; but find that 
these disorders are not present and therefore ratings are not 
warranted for them.  The Board also considered the 
application of Diagnostic Code 5003 for degenerative 
arthritis.  However, a separate rating pursuant to this 
diagnostic code is not available since there is no indication 
in the record that the veteran has been diagnosed via x-ray 
findings with arthritic changes of the spine. See March 2004 
radiology consultation report (x-ray of the lumbosacral spine 
was normal). 

Lastly, the Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
While the medical evidence indicates that the veteran has 
some limitation of motion due to pain and experiences 
functional impact due to pain (See March 2004 examination 
report), such pain has already been taken into consideration 
pursuant to the General Rating Formula for Diseases and 
Injuries of the Spine.  In addition, the Board finds that the 
medical evidence does not support the contention that the 
veteran is entitled to an increased rating based upon 
fatigue, weakness, lack of endurance or incoordination as 
these factors have not been shown by the evidence of record. 
Id., p. 3.  Therefore, the Board finds that consideration of 
the assignment of an increased evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45 is not warranted. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the veteran that his back disability has 
resulted in marked interference with his employability or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

D.  Conclusion

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of evidence is against the veteran's 
claims.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the claims, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).  




ORDER

Service connection for bilateral hearing loss is denied.

An initial evaluation in excess of 10 percent for residuals 
of a bulging disc at L5-S1 is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


